Citation Nr: 1521346	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected bilateral hearing loss prior to April 23, 2013, and subsequent to July 31, 2013.  

2.  Entitlement to a disability rating in excess of 60 percent for service-connected bilateral hearing loss for the period of time from April 23, 2013 to July 31, 2013.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On the VA audiology examination conducted in August 2012, the Veteran's hearing acuity was Level VI in the right ear and Level X in the left ear.

2.  A private audiology examination with data for pure tone thresholds was conducted in February 2013; private audiology examination in April 2013 provided data for CNC speech recognition scores.  The data from these two separate examinations conducted several months apart combined to show hearing acuity of Level VII in the right ear and Level XI in the left ear.

3.  On the VA audiology examination conducted in July 2013, the Veteran's hearing acuity was Level VI in the right ear and Level XI in the left ear.

4.  On the VA audiology examination conducted in July 2014, the Veteran's hearing acuity was Level VI in the right ear and Level XI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss prior to April 23, 2013, and subsequent to July 31, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a disability rating in excess of 60 percent for bilateral hearing loss, for the period of time from April 23, 2013 to July 31, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran was provided the requisite notice with respect to claim for an increased rating in a letter dated July 2012 which was prior to the initial RO rating decision denying the increased rating.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; private medical examination reports; three VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded three VA examinations in conjunction with the present appeal; the evidence obtained from these examination reports is adequate and provides the necessary evidence to rate his hearing loss disability under the criteria used in the rating code.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Service connection for bilateral sensorineural hearing loss is in effect, and was assigned a 50 percent disability rating effective November 2005, the date of service connection.  In July 2012, the Veteran submitted a claim for an increased disability rating for his service-connected hearing loss, stating that his hearing had become worse.  He submitted a letter from his wife, who stated that she noticed the Veteran's hearing getting worse, and that he had to turn up the volume on the television and that she had to speak louder for him to hear her.  She also reported that he had difficulty hearing with background noise, such as in a crowd of people.  

In August 2012, at a VA audiology examination, the Veteran reported having difficulty hearing.  Puretone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
70
85
85
LEFT
65
85
105
105

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 74 decibels in the right ear and 90 decibels in the left ear.  Speech recognition ability of 84 percent in the right ear and 40 percent in the left ear was noted, using the Maryland CNC word lists.  Applying the above results to the Rating Schedule, demonstrates a Level III hearing acuity in the right ear and Level X hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  

However, the August 2012 test results reveals an exceptional pattern of hearing impairment for both ears under 38 C.F.R. § 4.86(a).  Applying the above results to the Rating Schedule, demonstrates a Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Accordingly, the most beneficial findings to the Veteran's disability rating assignment are Level VI hearing acuity in the right ear and Level X hearing acuity in the left ear.  Applying these findings to Table VII, combining Level VI right ear hearing acuity with Level X left ear hearing acuity results in a 50 percent evaluation for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran asserted in a November 2012 written statement and his February 2013 substantive appeal that the August 2012 VA examination was inadequate, because he was confused and had difficulty understanding the test instructions.  

The Veteran submitted a private audiology examination report conducted in February 2013.  This examination report only contained pure tone threshold data which was presented in a graphical from, not in numerical form.  Subsequently, the Veteran submitted a copy of an April 2013 report from the same private hearing clinic that contained speech audiometry results in numerical percentages and indicated that these were derived from Maryland CNC tests.  The results of converting the graphical data to numerical values for puretone thresholds were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
60
75
85
95
LEFT
70
90
105
105

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 78.75 decibels in the right ear and 92.5 decibels in the left ear.  Speech recognition ability of 92 percent in the right ear and 20 percent in the left ear was noted, using the Maryland CNC word lists.  Applying the above results to the Rating Schedule, demonstrates a Level II hearing acuity in the right ear and Level XI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  

However, the February 2013 test results also reveals an exceptional pattern of hearing impairment for both ears under 38 C.F.R. § 4.86(a).  Applying the above results to the Rating Schedule, demonstrates a Level VII hearing acuity in the right ear and Level IX hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Accordingly, the most beneficial findings to the Veteran's disability rating assignment are Level VII hearing acuity in the right ear and Level XI hearing acuity in the left ear.  Applying these findings to Table VII, combining Level VII right ear hearing acuity with Level XI left ear hearing acuity results in a 60 percent evaluation for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

However, the private findings are based upon the combining of data from two separate examinations conducted two months apart.  The April 2013 report only provides the Maryland CNC speech audiometry data, and specifically states "see threshold data from 2/28/13."  Moreover the comments section of the April 2013 examination report states "SRTs [speech recognition thresholds] on 2/28/13: R[ight] 35, L[eft] 70," indicating significantly different results from those reported.  Also, neither private examination report notes the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In July 2013, at another VA audiology examination, the Veteran reported that his hearing loss resulted in difficulty hearing voices, in quiet or noisy situations, including on the telephone, in rooms with an echo, such as a church, or outside in the wind.  Puretone thresholds were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
70
85
90
LEFT
65
85
105
105

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 75 decibels in the right ear and 90 decibels in the left ear.  Speech recognition ability of 88 percent in the right ear and 6 percent in the left ear was noted, using the Maryland CNC word lists.  Applying the above results to the Rating Schedule, demonstrates a Level III hearing acuity in the right ear and Level XI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  

However, the July 2013 test results also reveals an exceptional pattern of hearing impairment for both ears under 38 C.F.R. § 4.86(a).  Applying the above results to the Rating Schedule, demonstrates a Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Accordingly, the most beneficial findings to the Veteran's disability rating assignment are Level VI hearing acuity in the right ear and Level XI hearing acuity in the left ear.  Applying these findings to Table VII, combining Level VI right ear hearing acuity with Level XI left ear hearing acuity results in a 50 percent evaluation for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In a July 2014 VA audiology examination, the Veteran reported that the functional impact of his hearing loss was difficulty hearing speech.  Puretone thresholds were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
70
85
90
LEFT
65
85
100
100

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 75 decibels in the right ear and 88 decibels in the left ear.  Speech recognition ability of 88 percent in the right ear and 8 percent in the left ear was noted, using the Maryland CNC word lists.  Applying the above results to the Rating Schedule, demonstrates a Level III hearing acuity in the right ear and Level XI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  

However, the July 2013 test results also reveals an exceptional pattern of hearing impairment for both ears under 38 C.F.R. § 4.86(a).  Applying the above results to the Rating Schedule, demonstrates a Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Accordingly, the most beneficial findings to the Veteran's disability rating assignment are Level VI hearing acuity in the right ear and Level XI hearing acuity in the left ear.  Applying these findings to Table VII, combining Level VI right ear hearing acuity with Level XI left ear hearing acuity results in a 50 percent evaluation for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The evidence shows that, exclusive of the period from April 23, 2013 to July 31, 2013, the Veteran's service-connected bilateral hearing loss disability was manifested by no worse than level VI in the right ear and level XI in the left ear.  Applying these results to the Table VII chart, results in a 50 percent disability rating.  Accordingly, a disability rating in excess of 50 percent under Diagnostic Code 6100 are not met, with the exception for the period of time from April 23, 2013 to July 31, 2013.  Moreover, based on the evidence of record, a rating in excess of 60 percent for the period of time from April 23, 2013 to July 31, 2013 is not warranted.

Although a 60 percent disability rating has been assigned for the Veteran's service-connected bilateral hearing loss for the period of time from April 23, 2013 to July 31, 2013, the assignment of the 50 percent rating thereafter is not a rating reduction, as VA has assigned different disability ratings for specific periods of time during the appeal period which are consistent with the facts found.  Separate ratings can be assigned for separate periods of time, during the appeal period in a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran has asserted that his hearing did not improve to warrant the change in staged disability rating from 60 percent to 50 percent.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 60 percent rating was assigned based upon the evidence contained in two separate private examination reports dated February and April 2013.  These examinations were conducted two months apart, and neither report contained all the evidence necessary to apply the rating criteria.  There is also inconsistent information on these reports which indicates that combining the two in order to obtain the necessary evidence for the rating may not have resulted in accurate data with respect to the Veteran's level of hearing loss.  Finally, the three VA examinations were conducted both before and after the two private examinations.  The findings on the three VA examinations are all consistent with one another revealing the Veteran's level of hearing loss at the 50 percent disability rating.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The Veteran's service-connected hearing loss has been rated under the Rating Schedule's criteria for an exceptional pattern of hearing impairment, and therefore the Board finds that the available schedular criteria for this service-connected disability are adequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching the above conclusions, the Board has also not overlooked the Veteran's and his spouse's statements and testimony regarding the severity of his service-connected bilateral hearing loss. The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005). However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings. In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.

The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion the examiner reaches. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent, prior to April 23, 2013; a rating in excess of 60 percent from April 23, 2013 to July 31, 2013; and against the assignment of a rating in excess of 50 percent, since July 31, 2013, for bilateral hearing loss.  Therefore, the claim for increase throughout the appeal period is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 507.
ORDER

A disability rating in excess of 50 percent for service-connected bilateral hearing loss prior to April 23, 2013, and subsequent to July 31, 2013, is denied.  

A disability rating in excess of 60 percent for service-connected bilateral hearing loss for the period of time from April 23, 2013 to July 31, 2013, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


